Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art found was Izadian (US 20160043475) and Kamo (US 20180301815).
	Regarding claim 1, Izadian teaches a slot antenna comprising a substrate-integrated waveguide (SIW) in which a plurality of bent slots is formed (waveguide antenna, such as a 77 GHz waveguide folded slot antenna configured to propagate millimeter electromagnetic waves (0039, Fig 1))
Izadian fails to teach:
at least one processor electrically connected to the slot antenna
and a differential line electrically connecting the slot antenna to the at least one processor
However, Kamo teaches:
at least one processor electrically connected to the slot antenna (A radar system would include the radar device and a signal processing circuit that is connected to the microwave integrated circuit of the radar device (0194))
and a differential line electrically connecting the slot antenna to the at least one processor (Fig. 22 shows the processor being connected to the slot antenna)
Izadian and Kamo are considered analogous since they are both in the field of slot antennas therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the presented invention to combine the teachings of Izadian and Kamo in order to have a processor coupled to the slot antenna for signal processing. 

The prior art is silent about wherein the differential line comprises: a first line extending from a portion of the SIW in a width direction of the SIW, and a second line spaced apart from the first line and extending from a portion of the SIW in the width direction, wherein a center line of the first line is located at a point spaced apart from a short- circuited surface of the SIW by a fourth of a guide wavelength in a longitudinal direction of the SIW.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648